DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending in the application. Claims 1, 7 and 13 have been amended.

Response to Arguments
Applicant’s replies make evident the reasons for allowance, satisfying the "record as a whole" provision of the rule 37 CFR 1.104(e). Specifically, the substance of applicant’s remarks, filed 04/27/22, is persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302. 14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization of the Examiner’s Amendment was given during an interview with Robert J. Kroczynski (Reg. No. 53,160) on 05/02/2022.
The following amendment is applied.
Claims 3, 9 and 15 are amended as presented in the following.

3.	The method as recited in claim 1, wherein the feature maps are combined using a simple weighted summation,             
                
                    
                        f
                    
                    
                        c
                        o
                        m
                         
                    
                
                
                    
                        
                            
                                F
                            
                            
                                t
                            
                        
                        ,
                         
                        
                            
                                g
                            
                            
                                f
                                t
                                m
                            
                        
                        
                            
                                
                                    
                                        F
                                    
                                    
                                        t
                                        -
                                        1
                                    
                                
                            
                        
                    
                
                =
                 
                α
                ∙
                
                    
                        F
                    
                    
                        t
                    
                
                +
                
                    
                        1
                        -
                        α
                    
                
                ∙
                
                    
                        g
                    
                    
                        f
                        t
                        m
                    
                
                
                    
                        
                            
                                F
                            
                            
                                t
                                -
                                1
                            
                        
                    
                
            
        , wherein             
                
                    
                        f
                    
                    
                        c
                        o
                        m
                         
                    
                
            
        represents a combined feature map,             
                
                    
                        F
                    
                    
                        t
                    
                
            
         is the feature map of time t,             
                
                    
                        F
                    
                    
                        t
                        -
                        1
                    
                
            
         is the feature map of time t-1, and             
                
                    
                        g
                    
                    
                        f
                        t
                        m
                    
                
            
         is result of the feature transform module.

9.	The processing system as recited in claim 7, wherein the feature maps are combined using a simple weighted summation,             
                
                    
                        f
                    
                    
                        c
                        o
                        m
                         
                    
                
                
                    
                        
                            
                                F
                            
                            
                                t
                            
                        
                        ,
                         
                        
                            
                                g
                            
                            
                                f
                                t
                                m
                            
                        
                        
                            
                                
                                    
                                        F
                                    
                                    
                                        t
                                        -
                                        1
                                    
                                
                            
                        
                    
                
                =
                 
                α
                ∙
                
                    
                        F
                    
                    
                        t
                    
                
                +
                
                    
                        1
                        -
                        α
                    
                
                ∙
                
                    
                        g
                    
                    
                        f
                        t
                        m
                    
                
                
                    
                        
                            
                                F
                            
                            
                                t
                                -
                                1
                            
                        
                    
                
            
        , wherein             
                
                    
                        f
                    
                    
                        c
                        o
                        m
                         
                    
                
            
        represents a combined feature map,             
                
                    
                        F
                    
                    
                        t
                    
                
            
         is the feature map of time t,             
                
                    
                        F
                    
                    
                        t
                        -
                        1
                    
                
            
         is the feature map of time t-1, and             
                
                    
                        g
                    
                    
                        f
                        t
                        m
                    
                
            
         is result of the feature transform module.

15.	The computer readable program as recited in claim 13, wherein the feature maps are combined using a simple weighted summation,             
                
                    
                        f
                    
                    
                        c
                        o
                        m
                         
                    
                
                
                    
                        
                            
                                F
                            
                            
                                t
                            
                        
                        ,
                         
                        
                            
                                g
                            
                            
                                f
                                t
                                m
                            
                        
                        
                            
                                
                                    
                                        F
                                    
                                    
                                        t
                                        -
                                        1
                                    
                                
                            
                        
                    
                
                =
                 
                α
                ∙
                
                    
                        F
                    
                    
                        t
                    
                
                +
                
                    
                        1
                        -
                        α
                    
                
                ∙
                
                    
                        g
                    
                    
                        f
                        t
                        m
                    
                
                
                    
                        
                            
                                F
                            
                            
                                t
                                -
                                1
                            
                        
                    
                
            
        , wherein             
                
                    
                        f
                    
                    
                        c
                        o
                        m
                         
                    
                
            
        represents a combined feature map,             
                
                    
                        F
                    
                    
                        t
                    
                
            
         is the feature map of time t,             
                
                    
                        F
                    
                    
                        t
                        -
                        1
                    
                
            
         is the feature map of time t-1, and             
                
                    
                        g
                    
                    
                        f
                        t
                        m
                    
                
            
         is result of the feature transform module.

Claim 5 2nd line “a plurality of top-down view images” changed to “a top-down view image”.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664